DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (7255027) in view of Mueller (DE958459, translation included herewith). 

In reference to claim 1, Tsai discloses a pair of plumbing pliers comprising a first lever (10), a second lever (1) and a pawl (50), wherein the first lever comprises a jaw (12), a handle (13), a shank (11) formed between the jaw and the handle (Figure 1), a rectilinear slot (14) in the shank (Figure 1), and ratchet teeth (15) formed along an edge of the rectilinear slot (Figure 1), wherein the second lever comprises a jaw (32), a handle (33), a shank (31) formed between the jaw of the second lever and the handle of the second lever (Figure 1), and an arched slot (38) in the shank of the second lever (Figure 1), wherein the arched slot comprises a closed end (at opposing arched side ends thereof), wherein the shanks of the first and second levers are pivotally connected to each other (Figures 2 and 3), wherein the pawl is inserted in the rectilinear slot and pivotally connected to the shank of the second lever and comprises ratchet teeth (53) for engagement with the ratchet teeth of the first lever, characterized in that: the pawl comprises a recess (formed as the opening [not labeled] that receives portion 41, see Figure 1 and Column 4, Lines 17-18), a torque spring (40) comprises a first terminal section (41) inserted in the recess (Column 4, Lines 17-18) and a second terminal section (42) abutted against another edge of the rectilinear slot (Column 4, Lines 18-20) so that the torque spring brings the ratchet teeth of the pawl into engagement with the ratchet teeth of the first lever (Figures 1-4), but lacks, a pawl comprising a boss movably inserted in the arched slot, having the ratchet teeth of the pawl being biased into engagement with the ratchet teeth of the first lever without bringing the boss into contact with the closed end of the arched slot, wherein in a first range of pivoting the handle of the second lever relative to the handle of the first lever, the closed end of the arched slot is not in contact with the boss to keep the ratchet teeth of the pawl engaged with the ratchet teeth of the first lever to prevent downward movement of the shank of the second lever relative to the shank of the first lever and in a second range of pivoting the handle of the second lever relative to the handle of the first lever, the closed end of the arched slot is in contact with the boss to disengage the ratchet teeth of the pawl from the ratchet teeth of the first lever to allow downward movement of the shank of the second lever relative to the shank of the first lever. However, Mueller teaches that it is old and well known in the art at the time the invention was made to provide pliers (Figure 1) with a pawl (K) that comprises a boss (N) movably inserted in an arched slot (V) of a second lever (B), wherein ratchet teeth (Z) of the pawl being biased into engagement with ratchet teeth (R) of a first lever (A) without bringing the boss into contact with a closed end (M) of the arched slot (see Figure 1 showing N being in a middle portion of slot V) and wherein in a first range (as shown in Figure 1) of pivoting a handle (i.e. lower portion of B) of the second lever relative to a handle (i.e. lower portion of A) of the first lever, the closed end of the arched slot is not in contact with the boss to keep the ratchet teeth of the pawl engaged with the ratchet teeth of the first lever to prevent downward movement of the shank of the second lever relative to the shank of the first lever (again see Figure 1 showing boss N being at a middle portion of slot V and thus not being in contact with the closed end M of slot V) and in a second range (as shown in Figures 2 and 3) of pivoting the handle of the second lever relative to the handle of the first lever, the closed end of the arched slot is in contact with the boss to disengage the ratchet teeth of the pawl from the ratchet teeth of the first lever (see space existing between the teeth in Figure 2) to allow downward movement of the shank of the second lever relative to the shank of the first lever (also see underlined portion of translation below). 
A locking spring F always tries to rotate the slide K about the axis of the pincer joint pin in such a way that the tooth Z engages the internal toothing R. In order to be able to disengage the tooth Z against the action of the spring, a cam N is provided on the slide, which is guided in the normal pivoting range of the pliers legs unaffected in a recess or opening V of the plier leg B that surrounds the hinge pin, but which opens when it is too wide the pliers leg is detected by the end M of the recess or opening V , so that the tooth Z of the slide K is lifted out of the slotted teeth R , whereupon the pliers legs can be moved against each other for the purpose of changing the mouth width.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pawl, of Tsai, with the known technique of providing a pawl comprising a boss that is movably inserted in the arched slot in the first and the second ranges, as taught by Mueller, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that can be more easily adjusts the mouth width only with one hand and which provides a backlash-free power transmission guaranteed over a wider area.
In reference to claim 2, Tsai discloses that the second lever (1) comprises an aperture (34), wherein the pawl comprises a shaft (51) inserted in the aperture to pivotally connect the pawl to the shank of the second lever (Column 4, Lines 3-12, Figure 1 and 2).

In reference to claim 3, Tsai discloses that the torque spring comprises a helical section (at least in part formed as the ring portion of 40) extending around the shaft (51, Figures 1 and 2).

Claim 1, is also rejected under 35 U.S.C. 103 as being unpatentable over Le Duc (3534641) in view of Mueller (DE958459). 

In further reference to claim 1, Le Duc discloses a pair of plumbing pliers comprising a first lever (formed from 1, 2 and 3), a second lever (formed from 7 and 11) and a pawl (14), wherein the first lever comprises a jaw (1), a handle (3), a shank (2) formed between the jaw and the handle, a rectilinear slot (4) in the shank (Figure 1), and ratchet teeth (5) formed along an edge of the rectilinear slot (5), wherein the second lever comprises a jaw (7), a handle (11), a shank (see figure below) formed between the jaw of the second lever and the handle of the second lever (Figure 1), and an arched slot (18) in the shank of the second lever (Figure 3), wherein the arched slot comprises a closed end (at opposing arched side ends thereof), wherein the shanks of the first and second levers are pivotally connected to each other (from 12, Figures 1 and 2), wherein the pawl is inserted in the rectilinear slot and pivotally connected to the shank of the second lever and comprises ratchet teeth for engagement with the ratchet teeth of the first lever (Column 2, Lines 5-7), characterized in that: the pawl comprises a recess (i.e. “small transverse hole”, Column 2, Line 8), a torque spring (16) comprises a first terminal section (15) inserted in the recess (Column 2, Lines 9-10) and a second terminal section (19) abutted against another edge of the rectilinear slot (Column 2, Lines 14-18) so that the torque spring brings the ratchet teeth of the pawl into engagement with the ratchet teeth of the first lever (Column 2, Lines 19-23) but lacks, a pawl comprising a boss movably inserted in the arched slot, having the ratchet teeth of the pawl being biased into engagement with the ratchet teeth of the first lever without bringing the boss into contact with the closed end of the arched slot, wherein in a first range of pivoting the handle of the second lever relative to the handle of the first lever, the closed end of the arched slot is not in contact with the boss to keep the ratchet teeth of the pawl engaged with the ratchet teeth of the first lever to prevent downward movement of the shank of the second lever relative to the shank of the first lever and in a second range of pivoting the handle of the second lever relative to the handle of the first lever, the closed end of the arched slot is in contact with the boss to disengage the ratchet teeth of the pawl from the ratchet teeth of the first lever to allow downward movement of the shank of the second lever relative to the shank of the first lever. However, Mueller teaches that it is old and well known in the art at the time the invention was made to provide pliers (Figure 1) with a pawl (K) that comprises a boss (N) movably inserted in an arched slot (V) of a second lever (B), wherein ratchet teeth (Z) of the pawl being biased into engagement with ratchet teeth (R) of a first lever (A) without bringing the boss into contact with a closed end (M) of the arched slot (see Figure 1 showing N being in a middle portion of slot V) and wherein in a first range (as shown in Figure 1) of pivoting a handle (i.e. lower portion of B) of the second lever relative to a handle (i.e. lower portion of A) of the first lever, the closed end of the arched slot is not in contact with the boss to keep the ratchet teeth of the pawl engaged with the ratchet teeth of the first lever to prevent downward movement of the shank of the second lever relative to the shank of the first lever (again see Figure 1 showing boss N being at a middle portion of slot V and thus not being in contact with the closed end M of slot V) and in a second range (as shown in Figures 2 and 3) of pivoting the handle of the second lever relative to the handle of the first lever, the closed end of the arched slot is in contact with the boss to disengage the ratchet teeth of the pawl from the ratchet teeth of the first lever (see space existing between the teeth in Figure 2) to allow downward movement of the shank of the second lever relative to the shank of the first lever (also see underlined portion of translation below).
A locking spring F always tries to rotate the slide K about the axis of the pincer joint pin in such a way that the tooth Z engages the internal toothing R. In order to be able to disengage the tooth Z against the action of the spring, a cam N is provided on the slide, which is guided in the normal pivoting range of the pliers legs unaffected in a recess or opening V of the plier leg B that surrounds the hinge pin, but which opens when it is too wide the pliers leg is detected by the end M of the recess or opening V , so that the tooth Z of the slide K is lifted out of the slotted teeth R , whereupon the pliers legs can be moved against each other for the purpose of changing the mouth width.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pawl, of Le Duc, with the known technique of providing a pawl comprising a boss that is movably inserted in the arched slot in the first and the second ranges, as taught by Mueller, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that can be more easily adjusts the mouth width only with one hand and which provides a backlash-free power transmission guaranteed over a wider area.
[AltContent: textbox (Shank)][AltContent: ]
    PNG
    media_image1.png
    187
    171
    media_image1.png
    Greyscale

Claim 3, is also rejected under 35 U.S.C. 103 as being unpatentable over Tsai (7255027) in view of Mueller (DE958459) and Bocquet et al. (2008/0236345). 

In reference to claim 3, assuming arguendo that Tsai lacks, providing a torque spring with a helical section extending around the shaft, than Bocquet et al. is used for such a teaching. Bocquet et al. teach that it is old and well known in the art at the time the invention was made to form a torque spring (46) with a helical section (see ring portions) extending around a shaft (40, Figures 1 and 2 and paragraph 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the torque spring, of Tsai, with the known technique of providing a torque spring with a helical section extending around the shaft, as taught by Bocquet et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having the desired biasing force as required by the user in order to maintain engagement between the ratcheting teeth during normal operation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuo (2004/0221694) also discloses pliers comprising a first lever (10), a second lever (20) and a pawl (31), wherein the first lever comprises a jaw (11), a handle (13), a shank formed between the jaw and the handle (Figure 1), a rectilinear slot (12) in the shank (Figure 1), and ratchet teeth (121) formed along an edge of the rectilinear slot (Figure 1), wherein the second lever comprises a jaw (21), a handle (25), a shank formed between the jaw of the second lever and the handle of the second lever (Figure 1), and an arched slot (at 30 in Figure 4) in the shank of the second lever (Figure 1), wherein the arched slot comprises a closed end (at opposing arched side ends thereof), wherein the shanks of the first and second levers are pivotally connected to each other (Figure 4), wherein the pawl is inserted in the rectilinear slot and pivotally connected to the shank of the second lever and comprises ratchet teeth (36) for engagement with the ratchet teeth of the first lever, characterized in that: the pawl comprises a boss (35)  movably inserted in the arched slot (Figures 4-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723